 

Exhibit 10.1

 

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREMENT (“Sublease”) is made this 23rd day of January, 2019, by
and between State Farm Mutual Automobile Insurance Company, an Illinois
corporation (hereinafter referred to as "Sublandlord"), and Molecular Templates,
Inc., a Delaware corporation (hereinafter referred to as "Subtenant").

 

RECITALS

 

A. Sublandlord and Subtenant acknowledge the lease dated August 20, 2013 and any
amendments (a copy of which is attached hereto as Exhibit “A”) made by and
between SFT INS (TX), LLC as Landlord (“Landlord”) and State Farm Mutual
Automobile Insurance Company as Tenant (“Master Lease”). Subtenant represents it
has read and is familiar with the terms of the Master Lease. Sublandlord
acknowledges its continuing obligations under the Master Lease and that
Subtenant has no obligations under the Master Lease.

 

B. Sublandlord wishes to sublease to Subtenant and Subtenant wishes to sublease
from Sublandlord the space containing approximately 57,085 rentable square feet
(“Premises”), depicted in Exhibit “B” incorporated herein, located in the
building (the “Building”) commonly known as 8900 Amberglen Blvd., Austin, Texas,
78729 (the Building and the land on which the Building is located, collectively,
the “Property”), and together, in common with other tenants, the common areas
serving the Property, including the lobby area of the building, lunch room area
on the first floor, shared access to common area break rooms located on the
third floor, common corridors, exterior walk ways and roadways and parking
facilities, pursuant to the terms and conditions below.

 

 

 

 

Sublandlord and Subtenant agree:



AGREEMENT



 

 

 



 

1. Sublease Term. The term of this Sublease (“Sublease Term”) shall commence on
the date (the “Sublease Commencement Date”) which is the latest to occur of (1)
the execution and delivery of this Sublease by the parties hereto (2) delivery
of vacant possession of the Premises to Subtenant in the condition required by
the terms of this Sublease together with the furnishings and equipment
(collectively “FF&E”) set forth on Exhibit “C” hereto, (3) receipt by Subtenant
of the Consent (as defined in Section 34 hereof), and (4) receipt by Subtenant
of the Recognition Agreement (as defined in Section 34 hereof), and shall expire
on August 30, 2028 (the “Expiration Date”). Subtenant may elect to waive the
delivery of the Recognition Agreement as a condition to Sublease Commencement
Date. If the Recognition Agreement has not been received by the Subtenant within
thirty (30) days following execution and delivery of the Sublease, Subtenant
shall elect to (1) waive the delivery of the Recognition agreement as a
condition to Sublease Commencement Date or (2) terminate the Sublease with no
penalty.

 

2. Delivery of Premises. (a) If Sublandlord is unable to deliver possession of
the Premises to Subtenant on the Sublease Commencement Date of the term hereof,
Sublandlord shall not be subject to any liability for the failure to deliver
possession on said date except as hereinafter provided, and such failure shall
not affect the validity of this Sublease or the

 



1

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

obligations of Subtenant hereunder or extend the term hereof, but the Rent
reserved shall not commence to accrue until possession of the Premises is
tendered to Subtenant. If Sublandlord cannot deliver possession of the Premises
within ninety (90) days of the execution of this Sublease, unless said delays
are caused by the Subtenant or by events described in Section 36, then Subtenant
shall have the option to terminate this Sublease with no penalty and all amounts
paid or deposited by Subtenant hereunder shall be promptly refunded or returned
by Sublandlord.

 

(b) The Premises shall be delivered to Subtenant vacant and broom cleaned except
that the FF&E shall be in the Premises on the Sublease Commencement Date.
Sublandlord shall ensure that the Premises is delivered to Subtenant in
compliance with all applicable laws on the Sublease Commencement Date and all
building systems, including without limitation, plumbing, heating, electrical,
air-conditioning, and equipment shall be in good working order.

 

3. Subtenant Allowance; Test Fit Allowance; Demising Work. (a) As an inducement
for Subtenant to enter into this Sublease, Sublandlord shall provide Subtenant
with a construction allowance in the amount of $1,997,975.00. The allowance is
intended to be applied to all costs incurred by Subtenant in connection with the
build-out of the Premises for Subtenant’s intended use (all such work and
improvements collectively, “Subtenant’s Work”) including, but not limited to,
space planning, architectural and engineering fees, actual construction material
and labor, data and IT system design, equipment and cabling, and a supervision
fee for Subtenant’s construction manager(s). Subtenant may utilize up to
$171,255.00 of the allowance towards moving expenses and for furnishings,
fixtures, equipment and lab equipment to be installed or used in the Premises.
The allowance (“Sublandlord's Contribution”) shall be payable (as hereinafter
provided) against requisitions therefor accompanied by (i) a list specifying in
reasonable detail the work performed for which such requisition is being
submitted and the portion of the amount of such requisition allocated to each
such item of work and (ii) waivers of mechanics liens for all work for which
such installment of Sublandlord's Contribution   has been requisitioned, from
each contractor, sub-contractor, vendor and supplier of labor and material for
whom such installment of Sublandlord's Contribution is being requisitioned.
Sublandlord shall make the payments associated with each requisition within
thirty (30) days of its receipt of the requisition and supporting documentation.
Payments on account of Sublandlord's Contribution shall be payable more
frequently than monthly.   Any remaining portion of the Allowance not disbursed
within twelve (12) months following the Sublease Commencement Date shall be
forfeited

 

(b) In addition to Sublandlord’s Contribution, Sublandlord, at Sublandlord’s
sole cost and expense, shall reimburse Subtenant for a test fit allowance
(“Test-Fit Allowance”) equal to

$5,708.50, outside of the Sublandlord’s Contribution. The Test-Fit Allowance
shall be paid to Subtenant within thirty (30) days of a requisition therefor.

 

(c) At the request of Sublandlord, Subtenant has agreed to construct the walls
and associated points of ingress and egress for access and fire safety necessary
to demise the Premises from the balance of the 3rd floor of the Building (such
work, the “Demising Work”). Sublandlord and Subtenant agree that the estimate
attached hereto as Exhibit “D” annexed hereto is a reasonable and fair estimate
of the cost of the Demising Work. In consideration of Subtenant’s agreement to
perform the Demising Work at Sublandlord’s

 



2

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

request, Sublandlord shall pay to Subtenant the sum of $115,532.00 (the
“Demising Work Cost”) which is sum reflected on Exhibit “D”. Sublandlord shall
pay the Demising Work Cost to Subtenant within ninety (90) days following the
Commencement Date. Subject to Sublandlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, Subtenant shall have
the right to store materials necessary for the Demising Work outside of the
Premises, provided that the storage does not unreasonably interfere with any
other tenants. Subtenant shall not be obligated to perform the work during
non-business hours. Sublandlord shall provide Subtenant with access to the
adjoining space for purposes of the performance of the Demising Work during
normal business hours.

 

4. Temporary Space. No later than March 1, 2019, Sublandlord shall provide
Subtenant with temporary space (“Temporary Space”) on a Wing on the 3rd floor.
The exact location of the Temporary Space is outlined on “Exhibit J” annexed
hereto. Subtenant shall have the right to use and occupy the Temporary Space
from the date the Temporary Space is delivered to Subtenant until thirty (30)
days following the substantial completion of Subtenant’s Work (such period, the
“Temporary Occupancy Period”).   During the Temporary Occupancy Period,
Subtenant shall have no obligation to pay any rent or other charge with respect
to the Temporary Space except that Subtenant shall pay its pro-rata share of
Operating Expenses (as hereinafter defined) based on the rentable square footage
of the Temporary Space. Subtenant shall have no obligation to make any repairs
or performance any maintenance with respect to the Temporary Space and the same
shall be provided by Sublandlord as if the Temporary Space was the Premises
demised hereunder.

 

The Temporary Space shall be built out with offices and/or desk areas sufficient
for Subtenant’s normal business operations.   Sublandlord shall provide
Subtenant with reasonable access to the Temporary Space to inspect the same. All
building systems and equipment servicing the Temporary Space shall be in proper
working order on the delivery date. Sublandlord shall provide all Landlord
Services to the Temporary Space during the Temporary Occupancy Period, including
without limitation, heating, ventilation, air conditioning, electricity and
janitorial services.

 

5. Generator. Subtenant shall have the right to use the area identified on
Exhibit “E” attached hereto for the installation and maintenance of a backup
generator to be installed by Subtenant, for Subtenant’s exclusive use throughout
the term of this Sublease. Sublandlord shall permit the use of such space at no
additional cost or expense to Subtenant. Sublandlord shall provide Subtenant
with access to and through such portions of the Building, including without
limitation the basement, walls and roof, for the installation and maintenance of
such equipment, wiring and conduits necessary to connect the generator to the
Premises and the electrical supply of the Building.

 

To the extent that the generator is not considered property of the Landlord upon
installation pursuant to the terms of the Master Lease, Subtenant, at
Subtenant’s sole cost and expense, shall be responsible for the removal of the
generator on or before the Expiration Date and any reasonable cost associated
with the restoration needed to the area the generator was located.
Notwithstanding the foregoing, in the event Subtenant

 



3

 

 



--------------------------------------------------------------------------------



 

 

 

enters into a direct lease with Landlord for occupancy of the Premises or
another portion of the Building following the Expiration Date, Subtenant shall
have no obligation to remove the generator.

 

6. Use. Subtenant will use and occupy the Premises during the Sublease Term for
general office, laboratory use for research and development and storage purposes
and in accordance with Section Article 4 of the Master Lease, and for no other
purpose (provided that no laboratory classified as a BSL-3 or BSL-4 shall be
permitted) and in all cases in accordance with Law, including any hazardous
waste or medical waste rules and regulations promulgated by Sublandlord or any
applicable governmental authority (collectively, the “Permitted Use”),

 

Sublandlord acknowledges that it is not the intent of this Section 6 to prohibit
Subtenant from using the Premises for the Permitted Use. Subtenant may operate
its business according to prudent industry practices so long as the use or
presence of Hazardous Materials is in accordance with applicable Hazardous
Materials Law (as defined in Section 16). Subtenant agrees to deliver to
Sublandlord prior to the Sublease Commencement Date a list identifying each type
of Hazardous Materials (as defined in Section 16) to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises ("Hazardous Materials List"). Upon request of Sublandlord, Subtenant
shall deliver to Sublandlord an updated Hazardous Materials List within thirty
(30) days following Sublandlord’s request, provided that Sublandlord shall not
make such request more than once per calendar year during the Sublease Term
(unless required by applicable legal requirements or in connection with a
specific transaction involving the Premises). On request, Subtenant shall
deliver to Sublandlord true and correct copies of the permits, approvals,
reports and material correspondence, and storage and management plans relating
to the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials by Subtenant at the Premises, including plans relating to
the installation of any storage tanks containing Hazardous Materials to be
installed in or under the Premises (provided, said installation of tanks shall
only be permitted after Sublandlord has given its written consent to do so,
which consent shall be given in accordance with Section 6). At any time
following Subtenant's receipt of a request from Sublandlord, Subtenant shall
promptly complete a "hazardous substances questionnaire" (excluding confidential
information, unless Sublandlord and Subtenant enter into a commercially
reasonable non-disclosure agreement with respect to such confidential
information) using the form then-provided by Sublandlord to the extent the same
is reasonably satisfactory to Subtenant. Any handling, treatment,
transportation, storage, disposal or use of Hazardous Materials by Subtenant in
or about the Premises or the Property and Subtenant’s use of the Premises shall
comply with all applicable Hazardous Materials Law.

 

Subtenant shall give written notice to Sublandlord as soon as reasonably
practicable of (A) any communication received by Subtenant from any governmental
authority concerning Hazardous Materials which relates to the Premises or the
Property, and (B) any disposal, release or threat of release of Hazardous
Materials on, under, from or about the Building or the Property of which
Subtenant is aware.

 



4

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

 

7. Subtenant will, at Subtenant’s sole cost and expense, comply with all
applicable federal, state and local laws, ordinances, rules and regulations,
court orders, governmental directives and governmental orders relating to,
affecting, or arising out of Subtenant’s specific use and specific manner of
occupancy of the Premises as opposed to mere office use. Subtenant shall use
commercially reasonable efforts to not create any nuisance, commit waste, or
unreasonably interference with or unreasonably disturb any other tenants or
occupants of the Property. Sublandlord shall use commercially reasonable efforts
to prevent and/or rectify any nuisance, waste or unreasonable interferences with
or unreasonable disturbances of Subtenant by Sublandlord or any other tenants,
subtenants or occupants of the Property. It is expressly acknowledged and agreed
that the foregoing shall not prohibit Subtenant from installing and using the
generator discussed in Section 5 nor Subtenant’s use of the Premises for the
permitted hereunder. Subtenant shall not in any manner deface or injure the
exterior portion of the Building (excluding penetrations of the exterior and
roof of the Building associated with the installation of the generator,
Supplemental HVAC (as hereinafter defined) and roof exhaust stacks) or overload
any floor of the Premises. Subtenant shall do nothing nor permit anything to be
done to its knowledge that would cause the Master Lease to be breached or
terminated. Subtenant shall do nothing that may cause Sublandlord’s insurance
premiums to increase, or cause Sublandlord’s insurance to be canceled, after
giving effect in such policies to Subtenant’s use and occupancy of the Premises
pursuant to the terms hereof, including the use of the Premises for laboratory
purposes. If, solely as a result of Subtenant’s acts (which acts shall be other
than the mere use of the Premises for the uses permitted hereunder), the rate of
insurance imposed on Sublandlord or on the Property or its contents increases
then, Subtenant shall pay to Sublandlord the amount of such increase on demand.

 

8. Rent. Subtenant will pay Sublandlord rent in lawful money of the United
States of America (“Base Rent”) which shall be legal tender at the time of
payment, in advance on the first day of each calendar month during said term, at
the office of Sublandlord or at such other place as Sublandlord may from time to
time so designate in writing, as follows:

 

(i)       For the period commencing the Rent Commencement Date (as hereinafter
defined) through and including the last day of the fourth calendar month
following the Rent Commencement Date, all Base Rent payable hereunder shall be
abated;

 

(ii)       For the period from the fifth calendar month following the Rent
Commencement Date through the day immediately preceding the first anniversary of
the Rent Commencement Date, the sum of $1,284,412.50 per annum payable in equal
monthly installments of $107,034.38 per month;

 

(iii)     For the period first anniversary of the Rent Commencement Date through
the day immediately preceding the second anniversary of the Rent Commencement
Date, the sum of $1,327,226.25 per annum payable in equal monthly installments
of

$110,602.19 per month;

 

(iv)     For the period from the second anniversary of the Rent Commencement
Date through the day immediately preceding the third anniversary of the Rent

 



5

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

 

Commencement Date, the sum of $1,370,040.00 per annum payable in equal monthly
installments of $114,170.00 per month;

 

(v)       For the period from the third anniversary of the Rent Commencement
Date through the day immediately preceding the fourth anniversary of the Rent
Commencement Date, the sum of $1,412,853.75 per annum payable in equal monthly
installments of $117,737.81 per month;

 

(vi)     For the period from the fourth anniversary of the Rent Commencement
Date through the day immediately preceding the fifth anniversary of the Rent
Commencement Date, the sum of $1,455,667.50 per annum payable in equal monthly
installments of $121,305.63 per month;

 

(vii)     For the period from the fifth anniversary of the Rent Commencement
Date through the day immediately preceding the sixth anniversary of the Rent
Commencement date, the sum of $1,498,481.25 per annum payable in equal monthly
installments of $124,873.44 per month;

 

 

(viii)     For the period from the sixth anniversary of the Rent Commencement
Date through the

day   immediately   preceding   the   seventh   anniversary   of   the   Rent
Commencement Date, the sum of $1,541,295.00 per annum payable in equal monthly
installments of $128,441.25 per month;

 

 

(ix)     For the period from the seventh anniversary of the Rent Commencement
Date through the day immediately preceding the eighth anniversary of the Rent
Commencement Date, the sum of $1,584,108.75 per annum payable in equal monthly
installments of $132,009.06 per month;

 

(x)       For the period from the eighth anniversary of the Rent Commencement
Date through the day immediately preceding the ninth anniversary of the Rent
commencement date, the sum of $1,626,922.50 per annum payable in equal monthly
installments of $135,576.88 per month; and

 

(xi)     For the period from the ninth anniversary of the Rent Commencement Date
through the Expiration Date, the sum of $1,669,736.25 per annum payable in equal
monthly installments of $139,144.69 per month.

 

For purposes of this Sublease, the Rent Commencement Date shall be the earlier
to occur of (x) the date which is 151 days following the Sublease Commencement
Date and (y) the date which is five (5) business days following the occurrence
of the substantial completion of Subtenant’s Work. For purposes herein, the
phrase “substantial completion of Subtenant’s Work” shall mean that, with the
exception of minor or insubstantial details of construction, mechanical
adjustments, finishing touches or decoration which do not materially interfere
with Subtenant’s use or occupancy of the Premises (collectively, “Punch-List
Items”), Subtenant’s Work shall have been completed in accordance with the
approved plans and electrical, fire protection, plumbing and all other
mechanical systems serving or affecting the Premises which are the
responsibility of Sublandlord to maintain

 



6

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

and repair shall then be in working order. Use of offices in the Premises by
Subtenant’s project management team shall not be deemed to be use or occupancy
of the Premises for purposes of this provision.

 

Rent shall be paid without deduction or set off. The installment of Rent payable
for any portion, less than all, of a calendar month shall be a pro rata portion
of the installment payable for a full calendar month.

 

9. Additional Rent.

 

9.01.If Operating Costs, as defined in Sections 9.03, for the Premises for any
calendar year during the term of this Lease shall exceed Base Operating Costs,
as defined in Section 9.01(a), Subtenant shall pay to Sublandlord as additional
Rent an amount equal to Tenant's Proportionate Share, as defined in Section
9.02, of such excess

 

a. For each calendar year during the term after the Base Year, Subtenant shall
pay Subtenant’s Proportionate Share of the increase in Operating Costs for such
calendar year over those incurred during the Base Year (the “Base Operating
Costs”). The Base Year shall be the calendar year 2019.

 

 

 

b. Commencing as of the second year of the Sublease Term through the remainder
of the term and any extensions thereof, Subtenant shall pay to Sublandlord each
month at the same time and in the same manner as monthly base rent one twelfth
(1/12th) of Sublandlord’s estimated Operating Costs payable by Subtenant for the
then-current calendar year over and above said costs with respect to the Base
Year. Such monthly amount may be adjusted by Sublandlord at any time on the
basis of Sublandlord’s experience and reasonably anticipated costs. Within one
hundred twenty (120) days after the close of each calendar year, or as soon
after such 120-day period as practicable, Sublandlord shall deliver to Subtenant
a statement in reasonable detail of the actual amount of Operating Costs payable
by Subtenant in accordance with this Article 9 for such calendar year.
Sublandlord shall provide Subtenant with such additional information and
substantiating documentation upon the request of Subtenant. The statement for
the calendar year 2020 shall contain the calculation of the Operating Costs for
the Base Year. Sublandlord’s failure to provide such statement to Subtenant
within the 120-day period shall not act as a waiver and shall not excuse
Subtenant or Sublandlord from making the adjustments to reflect actual costs as
provided herein. If on the basis of such statement Subtenant owes an amount that
is less than the estimated payments for such calendar year previously made by
Subtenant, Sublandlord shall credit such excess to Subtenant against future
additional rent due under this Article 9 or refund such excess if no future
additional rent is due within thirty (30) days of such determination. If on the
basis of such statement Subtenant owes an amount that is more than the estimated
payments for such calendar year previously made by Subtenant, Subtenant shall
pay the deficiency to Sublandlord within thirty (30) days after delivery of the
statement. The obligations of Sublandlord and Subtenant under this Section
9.01(b) with respect to the reconciliation between the estimated and actual
amounts of Operating Costs payable by Subtenant for the last year of the term
shall survive the termination of the Sublease for a period of twelve months.
When the



7

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

 

final determination is made of the actual amount of Operating Costs payable by
Subtenant for the year in which this Sublease terminates, Subtenant shall pay
any increase due over the estimated payments within thirty (30) days of such
determination and, conversely, any overpayment made by Subtenant shall be
reimbursed to Subtenant by Sublandlord within thirty (30) days of such
determination.

 

9.02."Subtenant's Proportionate Share" is a fraction, the numerator of which is
the number of rentable square feet of the Premises as is set forth in the
introductory section of this Sublease and the denominator of which is the number
of rentable square feet of area in the Building. Landlord represents that the
rentable square footage of the Building on the date hereof is 453,189.
Subtenant's Proportionate Share may be adjusted from time to time if the area of
the Premises or Building changes due to an increase or decrease in the rentable
square footage. Subtenant's initial proportionate share is 12.596%.

 

9.03."Operating Costs" means all reasonable and customary out of pocket costs,
expenses, and obligations incurred Sublandlord in connection with the operation,
repair or maintenance of the Property during or allocable to the term of this
Sublease, including without limitation the following:

 

a. All real property taxes, assessments, license fees, excises, levies, charges
or impositions and other similar governmental ad valorem or other charges levied
on or attributable to the Building or its ownership or operation, and all taxes,
charges, assessments or similar impositions imposed in lieu of the same. In all
events, any taxes assessed on Subtenant's personal property, or any
improvements, alterations or installations made by Subtenant, and any other tax
or assessments arising out of the existence of this Sublease except income,
estate, or inheritance taxes shall be paid by Subtenant (“Subtenant’s Payment”).
Subtenant shall, simultaneously with the payment of any sums required hereunder,
reimburse Sublandlord for any excise, sales or transaction privilege tax imposed
or levied by any governmental agency upon sublandlord as a result of any such
Subtenant Payment. Operating Costs shall not include any taxes assessed on
Sublandlord’s personal property, or any improvement alterations or installations
made by Sublandlord in connection with Sublandlord’s use or occupancy of any
portion of the Property for the operation of its business.

 

b. All utility charges paid or incurred by Sublandlord for lights, heat, air
conditioning, power, water, sewer, drainage and waste disposal for the common
areas of the Building and otherwise supplied to all tenantable areas of the
Building.

 

c. All other costs paid or incurred by Sublandlord for operation, maintenance,
replacement and repair including, without limiting the generality of the
foregoing, the following: security, landscape maintenance, pest control,
reasonable management fees (not to exceed three percent (3%) of the Base Rent
payable in the appropriate calendar year), supplies, insurance, cost of service
of independent contractors to provide any required service to all tenants of the
Building, wages (including employment taxes and fringe benefits) of all
employees (below the grade of building manager) performing services uniformly
available to or performed for all building tenants, licenses and permits for the
operation of the Property (as opposed to Sublandlord’s operation of its business

 



8

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

at the Property), equipment and tools, and professional fees which reduce or
attempt to reduce Operating Costs (to the extent permitted in Section 9.04).

 

9.04.Operating Costs shall not include alterations performed for any tenant of
the Building (including Subtenant) or contribution or allowance in lieu thereof,
depreciation, interest on any payment made by Sublandlord, leasing fees or
capital expenditures required to be capitalized under generally accepted real
estate accounting practices. However, capital expenditures made to reduce the
Operating Costs may be included and amortized over the useful life of the
improvement involved provided such allocation does not exceed the reasonable
estimate of annual cost savings. Operating Costs shall also exclude building
compliance costs, reserves, costs related to hazardous materials, costs to
correct original construction defects, costs related to casualty and costs
related to Sublandlord’s negligence. Operating Costs shall also not include:

 

(a) all rental payments under the Master Lease;

 

(b) the cost of any item for which Sublandlord is reimbursed by insurance or
otherwise compensated, including reimbursement by any tenant;

 

(c) all franchise, income, transfer, gains, occupancy, corporate, gross receipts
or business taxes imposed on Sublandlord;

 

(d) costs and expenses incurred by Sublandlord only by reason of Sublandlord’s
negligence, willful misconduct, or breach of Sublandlord’s obligations under
this Sublease;

 

(e) interest, principal payments, and other costs of any indebtedness
encumbering the

Property;

 

(f) legal fees, space-planner’s fees, architectural fees, engineering fees, real
estate commissions, and marketing and advertising expenses incurred in
connection with the development, leasing and construction of the Building or any
addition thereto;

 

(g) costs of selling, financing, mortgaging, hypothecating, assigning or
subleasing

Sublandlord’s interest in the Property;

 

(h) Sublandlord’s advertising, entertainment and promotional costs for the
Property;

 

(i) legal fees for disputes with tenants and legal and auditing fees, other than
legal and auditing fees reasonably incurred in connection with the maintenance
and operation of the Building or in connection with the preparation of
statements required pursuant to additional rent or lease escalation provisions
of this Sublease;

 

(j) the incremental cost of furnishing services during any non-business hours,
to any tenant, including Subtenant at such tenant's expense;

 

(k) costs incurred in performing work or furnishing services for individual
tenants

(including Subtenant) at such tenant's expense and not furnished to all tenants;
(l) any rent, penalties or interest payable under Master Lease;

(m) costs incurred in connection with making any alteration or addition to the
Property to increase the rentable square footage of the Building; and

 



9

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

(n) costs of installing a specialty service such as messenger center, cafeteria
or fitness club.

 

All references to “tenant” or “other tenant” shall be deemed to include
Sublandlord in its capacity as a tenant of the Building.

 

9.05By giving Sublandlord written notice within one hundred eighty (180) days
after receipt of the year end statement of the adjustment to the Operating Costs
for the prior calendar year, Subtenant may dispute in writing any specific item
or items included in determining Operating Costs, and/or Subtenant shall have
the right to audit and photocopy Sublandlord's records related to the
calculation of Sublandlord's Operating Costs. Subtenant’s right to audit and
photocopy Sublandlord’s records shall extend to the statement rendered with
respect to the Base Year. Notwithstanding any dispute, Subtenant shall pay
Sublandlord the sums required as set forth in Section 9.01. Subtenant agrees to
maintain the confidentiality of all information provided by Sublandlord, and
Sublandlord agrees to cooperate with Subtenant to resolve any audit concerns.
After resolution of the dispute, Sublandlord and Subtenant agree that any
required rental adjustments will be remitted to the other within thirty (30)
days and the appropriate adjustment will be made to the monthly rental payment
as required in Section 9.01.

 

9.06In determining the amount of the Operating Costs for any calendar year, if
less than 95% of the rentable square feet of the Building shall have been
occupied by tenants at any time during such year, then the Operating Costs for
such year, including the Base Year, shall be grossed up to reflect the Operating
Costs estimated to be incurred if ninety-five percent (95%) of all such rentable
square feet of the Building had been occupied throughout such calendar year.

 

10. Services. (a) Sublandlord shall furnish to the Premises, at Sublandlord’s
sole cost and expense, with the following services to the Premises throughout
the Sublease Term:

 

(i) on business days, daily cleaning services to the Premises, the common areas
of the Building and the restrooms in a manner as provided by similar
multi-tenant building in the Austin, Texas area. Supplemental cleaning needs for
the lab space will be passed directly through to the Subtenant.

(ii) electricity for lighting, office and laboratory equipment and machinery and
the

HVAC, and gas to the Premises throughout the Term; Supplemental HVAC shall be
separately metered with the cost and maintenance the sole responsibility of
Subtenant.

(iii) hot and cold water to the Premises for Subtenant’s use in the Premises and
to the lavatories in or serving the Premises;

(iv) heating, ventilation and air conditioning through the Building systems as
seasonally required 8 am to 6 pm Monday through Friday and 8 am to 1 pm on
Saturdays; and

(v) security for the Building in a manner provided by similar multi-tenant
buildings in the City of Austin, Texas.

 



10

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

(b) Failure by Sublandlord to any extent to furnish such services or any
cessation thereof of Sublandlord shall not render Sublandlord liable in any
respect for damages to either person or property, nor be construed as an
eviction of Subtenant, nor cause an abatement of rent, nor relieve Subtenant
from fulfillment of any convenient or agreement hereof.   Should any of such
services be interrupted, Sublandlord shall use reasonable diligence to restore
same promptly, but Subtenant shall have no claim for rebate of rent or damages
or eviction on account thereof, except as set forth herein.

 

(c) Notwithstanding any provision in this lease to the contrary, if any
essential building services furnished by the Sublandlord (i.e. electricity,
water, sewer, restroom facilities, elevator service or HVAC systems) are
interrupted or diminished in any material way, and the occurrence of such event
(or the restoration of such services) is not due to (i) the negligence of
intentional misconduct of Subtenant, (ii) the failure or nonperformance by a
public utility, (iii) the occurrence of fire or other event of casualty, (iv)
the exercise of the power of eminent domain, or (v) the occurrence of a force
majeure event, and if Subtenant’s use and enjoyment of the Premises, or any
material portion thereof, for the conduct of its business therein is materially
and adversely affected as a result of such condition or the interruption of
diminution in such essential building services, to the extent that the Premises,
or a portion thereof, are untenable for the operation of Subtenant’s business
then currently conducted in such portion (the “Service Interruption”) and
Subtenant furnished written notice of the Service Interruption to Sublandlord as
soon as practical following the occurrence thereof (the “Interruption Notice”)
and such Service Interruption continues for a period of three (3) consecutive
business days following the Sublandlord’s receipt of the Interruption Notice,
Subtenant shall be entitled to an equitable abatement of Rent (Base Rent and
Additional Rent) in proportion to those portions of the Premises rendered
untenable, beginning on the fourth (4th) business day after Sublandlord’s
receipt of the Interruption Notice, until such services are restored or repairs
completed.

 

(d) Subtenant shall have access to the Premises seven days per week, twenty-four
hours per day. Subtenant shall make its own arrangements for telecommunications
and internet service. Sublandlord shall permit Subtenant’s service providers
with access to the main connection point in the Building.   Subtenant shall have
the right to use such telecommunication wiring presently installed which
services the Premises.   In addition, Subtenant shall have the right to use
riser and shaft space sufficient for the installation of any additional
telecommunications cables and wiring. Subtenant shall also have the right to use
such riser and shaft space for the installation of wiring to connect the
generator to the Premises. Subtenant shall be responsible for independently
securing their equipment where located. Subtenant shall be responsible for
adding conduit where needed from phone room to sublease space and shall complete
any work disruption to Sublandlords space. Subtenant shall remove the tele/data
wiring associated with the Subtenant space at lease termination to meet the NEC
requirements.

 

(e) Subtenant shall have the right to install a supplemental heating,
ventilation and air conditioning system (“Supplemental HVAC”) to exclusively
serve all or part of the Premises. In the event it is reasonably necessary,
Subtenant shall have the right to install and maintain throughout the Sublease
Term equipment associated with the Supplemental HVAC outside of the Premises,
including on the roof of the Building, in a location mutually and reasonably

 



11

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

agreeable to Sublandlord and Subtenant and Subtenant shall have the right to use
shaft and riser space and make such roof penetrations as reasonably necessary to
connect such equipment with the Premises. Subtenant shall have structural
engineer confirm that the Building can support the weight of the proposed unit
and that it meets all applicable code and zoning requirements.

 

11. Repair and Maintenance.

 

Throughout the Term, Sublandlord shall be responsible for the condition,
operation, repair, replacement, maintenance and management of the Property,
including the Building, the Premises and the Common Areas. Sublandlord shall, at
its sole cost and expense, be responsible for (a) keeping all of the Building,
and other improvements erected on the Property in good order and repair,
reasonable wear and tear excepted, including without limitation, the roof and
the Building heating, ventilation and air conditioning system and other
electrical and mechanical systems; (b) subject to the terms of the Master Lease,
making all necessary structural, non-structural, exterior and interior repairs
and replacements to any Building or improvements erected on the Property; (c)
maintaining the Exterior Areas (as defined in the Master Lease) in good
condition and repair; and (d) paying all costs of operating the Property in the
ordinary course of business. Sublandlord shall keep the Property in a neat and
sanitary condition and shall not commit any nuisance or waste in, on or about
the Property. Sublandlord’s repairs shall be at least equal in quality and
workmanship to the original work and Sublandlord shall make the repairs in
accordance with all applicable laws. Sublandlord shall regularly and
periodically sweep and clean the driveways and parking areas. Sublandlord shall
be responsible for removal of snow, leaves and debris in the driveways and
parking areas. Sublandlord shall, subject to Section 9, make any necessary (x)
structural repairs or structural replacements to the Premises and (y) repairs or
replacements to (i) any fire alarm and communication system in the Premises
(unless installed by Subtenant), and (ii) any sprinkler system in the Premises
(unless installed by Subtenant). Subtenant shall give Sublandlord prompt notice
of any accident or needed repairs or replacements which are the responsibility
of Sublandlord.

 

Subtenant shall be responsible for the maintenance, repair and replacement of
the Supplemental HVAC. Subtenant shall have access to the roof for purposes of
maintaining, repairing and replacing the Supplement HVAC equipment installed
thereon twenty-four hours per day, seven days per week. Subtenant shall have the
right to enter into and maintain such maintenance and service contracts as
Subtenant determines in connection with satisfying its obligations under this
Section 11. Subtenant's repairs shall be at least equal in quality and
workmanship to the original work, and Subtenant shall make the repairs in
accordance with all Laws.

 

If, after the Sublease Commencement Date, any Governmental Authority requires
any alteration to the Premises as a result of Subtenant's particular use of the
Premises or as a result of any alteration to the Premises made by or on behalf
of Subtenant (other than the Demising Work), Subtenant shall pay the cost of all
such alterations or the cost of compliance, as the case may be. Sublandlord
shall otherwise be required to comply with

 



12

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

any requirement applicable to the Premises and/or the Building and pay the cost
of all such alterations or the cost of compliance, as the case may be.

 

At the expiration or other termination of this Sublease, Subtenant will
surrender peaceable possession of the Premises in good condition and repair,
reasonable wear and tear excepted, and if terminated pursuant to Section 26 or
Section 27 hereof, damage by casualty or condemnation excepted. Subtenant shall
have no obligation to remove any permitted alterations or improvements made to
the Premises.   Notwithstanding the foregoing, prior to the Expiration Date,
Subtenant shall remove the generator and all fixtures or improvements installed
by Subtenant in connection with Subtenant’s use of the Premises as a laboratory,
but Subtenant shall have no obligation to remove any plumbing or electrical
equipment installed within the walls, ceilings or floors of the Premises but the
same shall be capped and concealed within the walls, floor or ceiling as the
case may be. In addition, once the fixtures and improvements are removed from
that the portion of the Premises used by Subtenant as a laboratory, Subtenant
shall restore such portion of the Premises used as a laboratory (but no other
portion of the Premises) to substantially the same condition it was delivered to
Subtenant on the Sublease Commencement Date, reasonable wear and tear and
natural deterioration excepted, and except that Subtenant shall have no
obligation to prepare walls for paint or otherwise paint any portion of the
Premises. Subtenant shall remove the Supplemental HVAC and exhaust stacks
installed on the roof of the Building and seal, in good and workmanlike manner,
all roof penetrations associated therewith. In the event of a Subtenant Default,
Sublandlord may, in its sole discretion, require Subtenant to remove any
permitted alterations or improvements made to the Premises. Subtenant shall have
the right to remove its moveable trade fixtures, demountable walls, audio visual
equipment, laboratory equipment and other personal property from the Premises.
Subtenant will promptly repair any damage to the Premises caused by such
removal. All property of Subtenant not removed on or before the last day of the
Term shall be deemed abandoned if not removed by Subtenant within thirty (30)
days after written notice from Sublandlord.

 

 

12. Alterations; Subtenant’s Work. (a) Subtenant shall not, except with
Sublandlord’s prior written consent, make or cause to be made any alterations,
additions or improvements to the Premises. Sublandlord’s consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Subtenant shall have the right to make cosmetic and non-structural alterations
to the Premises without the consent of Sublandlord. It is further understood and
agreed by and between the parties hereto that if Subtenant installs furniture,
fixtures, or other equipment with the written consent of Sublandlord, the
furniture, fixtures, or other equipment may be, but is not obligated to be,
detached and removed by Subtenant at the expiration of this Sublease. Subtenant
agrees to repair any damages caused by the removal of any of its furniture,
fixtures, or other equipment.

 

(b) Subtenant shall pay the cost and expense of all alterations. Prior to
commencing any alterations, Subtenant shall procure or require its contractor to
procure on its behalf and maintain in effect during the performance of any
alterations: (a) if applicable due to the nature of the alterations, builder’s
“all risk” insurance in an amount at least equal to the replacement value of the
alterations, and (b) commercially reasonable liability insurance insuring
against construction related risks. If requested by Sublandlord, Subtenant
shall, before commencing alterations or delivering (or accepting delivery of)
any materials to be

 



13

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

used in connection with the alterations, deliver to Landlord proof of insurance
required by this Subsection.

 

 

(c) Notwithstanding anything to the contrary set forth herein, Sublandlord
hereby consents to the alterations and improvements to the Premises as depicted
on the floor plan sketch attached hereto as Exhibit “G” subject, however, to
Sublandlord’s approval of Subtenant’s final plans and specifications. Prior to
the commencement of Subtenant’s Work, Subtenant shall submit to Sublandlord
plans and specifications (“Plans”) for Subtenant’s Work. Sublandlord shall have
fifteen (15) business days from receipt of the Plans to review and comment or
approve the Plans. If Sublandlord fails to provide details comments to the Plans
or approve the Plans within said fifteen (15) business day period, Sublandlord’s
consent to the Plans and Subtenant’s Work shall be deemed given. Plans for any
work that meets the definition of Structural Alterations per the Master Lease
must be provided to Sublandlord at least 45 days prior to starting work to
enable Sublandlord to notify Landlord In accordance with the Master Lease. In no
event may Sublandlord unreasonably withhold or condition its consent of the
Plans in a manner which would prevent Subtenant’s use of the Premises for
laboratory provided such Plans are in compliance with applicable laws.

.

13. Liens. Subtenant shall keep the Premises free and clear of liens arising out
of any work performed, materials furnished, or obligations incurred by
Subtenant, including mechanics’ liens.

 

14. Parking.   Subtenant shall have the right to use not less than 285 parking
spaces at the Building including eight (8) reserved parking spaces identified on
Exhibit “H” attached hereto.

 

15. Signs. Subtenant will not place any signs or other advertising matter or
material on the exterior or on the interior of the Premises (which can be seen
from the exterior) or of the building without the prior written consent of the
Sublandlord first had and obtained, which consent shall not be unreasonably
withheld, conditioned or delayed. Any sign or symbol placed on the exterior of
the Building or in the windows or doors of the Building so as to be visible from
the street that is not reasonably satisfactory to Sublandlord, shall be removed
immediately on demand by Sublandlord and if not so removed within ten (10) days
will constitute breach of this Sublease. Subtenant will be permitted to list its
name on the Building Directory at no charge during the Sublease Term. Subtenant
shall also have the right to install its name and/or logo on exterior, road-side
monument signage identified on Exhibit “I” hereto and in the entrance lobby of
the Building, at no cost, except for initial installation and removal of sign at
the end of the term.

 

 

 

16. Hazardous Materials. (a) Subtenant will not cause any Hazardous Materials
(as hereinafter defined) to be brought upon or kept or used in the Property or
Premises in a manner or for a purpose prohibited by any Hazardous Materials Law
(as hereinafter defined). Subtenant, at its sole cost and expense, will comply
with all Hazardous Materials Laws and prudent industry practice relating to the
presence, treatment, storage, transportation, disposal, release or management of
Hazardous Materials in, on or under the Premises or Property required for
Subtenant’s use of the Premises or Property.

 



14

 

 



--------------------------------------------------------------------------------



 

 

Subtenant will notify Sublandlord of any release of any Hazardous Materials,
enforcement, clean-up, removal or other governmental or regulatory action
instituted, completed or threatened under any Hazardous Materials Law, any loss
or injury resulting from or claimed to result from Hazardous Materials, and
deliver to Sublandlord any notices, warnings or asserted violation relating to
the Premises or Subtenant’s use of the Premises or common areas of the Property.

 

(b) Subtenant shall indemnify and hold the Sublandlord fully harmless against
any and all claims or any expenses of any kind whatsoever (including
consultants’ fees, experts’ fees, and reasonable attorneys’ fees) arising or
resulting, in whole or in part, directly or indirectly, from the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on or under the Premises resulting from the Subtenant’s use of the
Premises.

 

(c) “Hazardous Materials” shall mean any of the following, in any amount other
than small quantities of office cleaning and other office supplies as are
customarily used by Tenant in the ordinary course of business; (a) any petroleum
or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of “hazardous substances,”
“hazardous wastes”, “Hazardous materials”, “extremely hazardous wastes”,
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,” “solid
wastes,” or words of similar import in any federal, state or local statute, law,
ordinance or regulation now existing or existing on or after the Effective Date
as the same may be interpreted by government offices and agencies.

 

(d) “Hazardous Materials Laws” means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing after the Sublease
Commencement Date that control, classify, regulate, list or define Hazardous
Materials.

 

17. Indemnification and Hold Harmless. Subtenant shall indemnify and save
Sublandlord harmless from and against any and all liabilities, claims and costs
(including reasonable attorney's fees, penalties and fines) for death, injury or
damages to persons or property during the Sublease Term, arising from (a) any
default by Subtenant in the performance of its obligations under this Sublease,
or (b) the negligence, or intentional acts or omissions of Subtenant in or about
the Property. This hold harmless and indemnity shall survive termination of this
Sublease. Sublandlord shall indemnify and save Subtenant harmless from and
against any and all liabilities, claims and costs (including reasonable
attorney’s fees, penalties and fines) for death, injury or damage to persons or
property during the Sublease Term in or about the Property, arising from (a) any
default by Sublandlord in the performance of its obligations under this Sublease
or the Master Lease, or (b) the negligence or intentional acts or omissions of
Sublandlord.

 

18. Subtenant Insurance Requirements. (a) Subtenant agrees to carry at its own
expense throughout the Sublease Term, commercial general liability insurance
insuring both Sublandlord and Subtenant against all claims, demands or actions
arising out of or in

 



15

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

connection with Subtenant's use or occupancy of the Premises, or by the
condition of the Premises with minimum limits of $3,000,000 each occurrence and
$5,000,000 general aggregate. Subtenant shall name Sublandlord as an additional
insured.

 

(b) Subtenant agrees to carry property insurance at least as broad as the ISO
Special Form in an amount not less than the full insurable replacement cost of
all Subtenant’s trade fixtures and other personal property within the Premises.
Coverage shall include business income insurance covering at least six (6)
months of Base Rent payable hereunder.

 

(c) Subtenant shall maintain statutory workers’ compensation and employers’
liability insurance covering all persons employed by the Subtenant on the
Premises in the minimum amounts as required by state law.

 

(d) Subtenant shall deliver a Certificate of Insurance to Sublandlord prior to
the date of occupancy of the Premises and said insurance policy shall list and
protect Sublandlord and Subtenant as their interests may appear and shall
contain an endorsement stating that the insurer agrees to give no less than
thirty (30) days prior written notice to Sublandlord in the event of
modification or cancellation thereof. Subtenant shall be responsible for its own
personal property insurance.

 

(e) If Subtenant fails to maintain the insurance coverage required of it under
this Section, and such failure continues for ten (10) business days following
written notice thereof from Sublandlord to Subtenant, Sublandlord may procure
and maintain the insurance on Subtenant’s behalf and charge Subtenant for all
related costs and expenses including without limitation, premium costs,
brokerage costs/commissions as additional rent.

 

19. Right of First Refusal. Subtenant shall have a one (1) time Right of First
Refusal on the each of the remaining two wings of the 3rd floor, collectively or
individually. The terms and conditions for the Right of First Refusal shall be
based on the same terms and conditions as the initial Sublease. Prior to the
execution of a sublease or other agreement with a third party for the use or
occupancy of either or both of said remaining wings, Sublandlord shall deliver
written notice to Subtenant identifying the wing or wings available for sublease
and the date for delivery of possession. The Right of First Refusal granted to
Subtenant must be exercised by delivery of written notice to Sublandlord within
five (5) business days of receipt of such notice by Subtenant. If Subtenant
timely exercises its right to sublease such wing or wings, the parties shall
execute an amendment to this Sublease incorporating such space. If such notice
is for only one of the wings, Subtenant’s Right of First Refusal shall remain in
full force and effect for the other wing regardless of whether Subtenant
exercised its right for the first wing offered. Sublandlord shall not grant any
other present or future subtenant of the Property a right to first refusal or
first offer with respect to either wing on the 3rd floor.

 

20. Financials. Subtenant shall not be required to provide Sublandlord a yearly
balance sheet and income statement every 6 months on the condition that
Subtenant’s financial information is publicly available to Sublandlord.

 



16

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

21. Intentionally Omitted.

 

22. Waiver of Subrogation. Subtenant and Sublandlord each waives its right of
recovery against the other and each releases the other from any claim arising
out of loss, damage, destruction to the Property and other improvement on the
Premises, or contents on, or in the Premises to the extent its respective
property is covered by Subtenant’s policy of insurance as required herein of
Sublandlord’s policy of insurance as required under the Master Lease, whether or
not the loss, damage, or destruction may be attributable to Sublandlord’s
negligence, provided, however, the waiver or release shall not be applicable to
any loss, damage, or destruction caused by Subtenant’s negligence or intentional
acts or omissions. Each party hereto agrees, if required by its insurance policy
or policies, to give to each insurance company which has issued to it fire and
other property insurance, written notice of the notice of the terms of said
mutual waivers, and to have said insurance properly endorsed, if necessary, to
prevent the invalidation of said insurance coverage by reason of said waivers.

 

23. Letter of Credit. Subtenant shall deliver to Sublandlord, within thirty (30)
days after the execution of this Sublease, an irrevocable and unconditional
Letter of Credit (herein, together with all replacements thereof, being called
the “Letter of Credit”) issued by a national bank or financial institution
reasonably acceptable to Sublandlord. Sublandlord hereby approves of Silicon
Valley Bank as the issuing bank. The Letter of Credit shall be in the amount of
$3,000,000.00, provided, however, that (i) after the thirty-sixth (36th) full
calendar month of the term of this Sublease, the Letter of Credit will be
reduced to the amount of $2,000,000.00, (ii) after the forty-eighth (48th) full
calendar month of the term of this Sublease, the Letter of Credit will be
reduced to the amount of $1,000,000.00 and (iii) after the sixtieth (60th) full
calendar month of the term of this Sublease, the Letter of Credit will be
reduced to the amount of $500,000.00. The reduction in the Letter of Credit may
be effectuated by an amendment to the Letter of Credit or delivery of a
replacement Letter of Credit. Sublandlord shall reasonably cooperate with
Subtenant to effectuate the exchange of the Letter of Credit, if applicable.

 

The term of the Letter of Credit shall extend from the date of this Sublease
through the last day of the Sublease Term (as may be extended). At Subtenant’s
option, the initial Letter of Credit may be for a term of not less than one (1)
year, and, in such event, such Letter of Credit shall be extended by Subtenant
for periods of not less than one (1) year each so that the Letter of Credit, as
extended and replaced, remains continually in existence during the entire period
required in this Section 23. Notwithstanding any provisions to the contrary
herein, if such Letter of Credit is for a term shorter than the entire period
required for the Letter of Credit in this Section 23 (i.e., the entire period
commencing on the date of issuance of the Letter of Credit, and ending on the
last day of the term of this Sublease, as may be extended) and Sublandlord shall
not receive, at least thirty (30) days prior to the expiration date of such
Letter of Credit, a replacement Letter of Credit in form and substance identical
to said Letter of Credit so expiring and otherwise satisfying the obligations
herein, Sublandlord may, without any further notice draw upon the entire amount
of the Letter of Credit and hold the proceeds thereof as cash security.
Subtenant shall thereafter provide a replacement Letter of Credit no later than
ten (10) days following such draw. Notwithstanding the foregoing, failure of
Subtenant to provide a replacement

 



17

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

Letter of Credit for any expired Letter of Credit within said ten (10) day
period shall be an Event of Default by Subtenant. Upon delivery of the same to
Sublandlord, Sublandlord shall return the cash security deposit to Subtenant.
Sublandlord shall only have the right to draw upon the Letter of Credit or the
cash security deposit upon the default, beyond applicable periods of notice and
grace, of Subtenant’s obligations under this Sublease. The Letter of Credit or
the cash security deposit, as applicable, shall be returned to Subtenant within
thirty (30) days following the Expiration Date or sooner termination of this
Sublease. Sublandlord shall assign the Letter of Credit or cash security to any
assignee of its interest under the Master Lease.

 

The Letter of Credit shall be in form reasonably acceptable to Sublandlord, in
its sole discretion, and shall provide that the only condition to a draw under
the Letter of Credit shall be the presentation by Sublandlord of a sight draft
certifying that Sublandlord is entitled to draw upon the Letter of Credit in
accordance with the terms of the Sublease. The Letter of Credit shall provide
that it is governed by the International Chamber of Commerce's International
Standby Practices ("ISP98") except to the extent that the terms thereof are
inconsistent with the provisions of the ISP98, in which case the terms of the
Letter of Credit shall govern. The Letter of Credit shall provide that draw
requests need not be presented as originals and may be submitted by courier or
by facsimile, and it should include the issuing bank’s address and facsimile
number. The Letter of Credit shall be transferable and assignable multiple times
by Sublandlord to Sublandlord’s successor in interest in the Building.
Sublandlord shall pay all reasonable costs and shall take all steps necessary
for any such proposed transfer or assignment of the Letter of Credit, provided
Subtenant fully cooperates with any such transfer or assignment, and Subtenant
further acknowledges that the unlimited transferability of the Letter of Credit
is a material provision of this Sublease. The Letter of Credit may be drawn in
whole or in part by Sublandlord (at Sublandlord’s option) from time to time (and
more than one time for partial draws) upon the occurrence of any Event of
Default by Subtenant under this Sublease, which default is not cured within any
applicable notice and cure period (provided, however, that if the giving of any
notice of default by Sublandlord is barred by applicable law, no such notice
shall be required as a condition to Sublandlord’s draw under this Letter of
Credit, and Sublandlord may draw upon the Letter of Credit notwithstanding that
no such notice was given and no such cure period commenced), and without any
further notice to Subtenant. Sublandlord may draw upon the Letter of Credit
without proceeding against any person or exhausting any other remedies which
Sublandlord   may   have   and   without   resorting   to   any   other  
security   held   by Sublandlord. Sublandlord may apply the proceeds of the
Letter of Credit in any order or manner to any amounts owed by Subtenant under
or pursuant to this Sublease. All amounts drawn by Sublandlord under the Letter
of Credit and applied in accordance with this Sublease shall immediately become
the property of Sublandlord and shall be retained by Sublandlord. To the extent
any amounts in excess of those applied to sums due and owing by Subtenant are
drawn by Sublandlord, the excess shall be held by Sublandlord as cash security
hereunder. In no event shall any such application cure any event of default by
Subtenant under this Sublease. Furthermore, in no event shall the Letter of
Credit, or Sublandlord’s right to draw upon the Letter of Credit, be affected or
impaired by (A) the waiver, compromise, settlement, termination or other release
of the performance or observance by any person liable or to become liable for
the obligations under this

 



18

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

Sublease; (B) the modification or amendment (whether material or otherwise) of
any obligation, covenant or agreement set forth in this Sublease; (C) the
voluntary or involuntary liquidation, dissolution, sale of all or substantially
all of the assets, marshalling of assets and liabilities, receivership,
conservatorship, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of, or any
similar proceeding affecting Subtenant, or any allegation or contest of the
validity of this Sublease; or (D) the taking or the omission of any of the
actions referred to in this Sublease. If all or any portion of the Letter of
Credit is drawn upon and properly applied by Sublandlord, Subtenant shall,
within fourteen (14) days after written demand therefor, reinstate the Letter of
Credit for the full amount required pursuant to this Section 23. The failure of
Subtenant to comply with the provisions of this Section 23 shall constitute an
Event of Default under this Lease.

 

24. Default by Subtenant. (a) Each of the following occurrences shall be
considered a “Default”: (i) Subtenant’s failure to pay any portion of Rent or
Additional Rent within five (5) days of when due; and (ii) Subtenant’s failure
to comply with any term, provision, condition or covenant of this Sublease, if
the failure is not cured within thirty (30) days after written notice to
Subtenant of such failure. In the event a default in the nature of clause (ii)
above cannot be remedied using commercially reasonable efforts within such
thirty (30) day period, Subtenant shall not be in Default provided Subtenant
commences commercially reasonably steps to remedy the Default within said thirty
(30) day period and delivers written notice to Sublandlord of the same, and
thereafter diligently prosecutes the same to completion.

 

(b) Upon a Subtenant Default, Sublandlord may choose: (a) re-enter the Premises
and terminate this Sublease and hold Subtenant responsible for all damages
resulting from the breach; or (b) re-enter the Premises, keep this Sublease
intact, and attempt to relet the Premises on behalf of Subtenant as Subtenant’s
agent; or (c) choose not to re-enter but to hold Subtenant responsible for all
terms of this Sublease. Upon re-entering the Premises, Sublandlord may relet the
Premises or any part thereof for such term, on such conditions, and at such
rental as Sublandlord may deem advisable with the right to make alterations and
repairs to the Premises and no such re-entry shall be considered or construed to
be forcible entry or detainer.

 

25. Default by Sublandlord. In the event that Sublandlord defaults in the
performance or observance of any of Sublandlord’s obligations under this
Sublease, then Subtenant will give Sublandlord written notice of Sublandlord’s
default. Sublandlord shall remedy any default by Sublandlord hereunder within
thirty (30) business days after the date of Subtenant’s notice, this period will
be extended for an additional reasonable time, provided that Sublandlord
commences to cure such default within such thirty (30) day period and proceeds
diligently thereafter to effect such cure as quickly as possible.

 

26. Eminent Domain. (a) If during the Sublease Term, a condemning authority
takes the whole of the Premises or of the Property, this Sublease will terminate
on the date that the condemning authority takes possession of the Premises.
Subtenant shall receive a refund of all amounts paid on account hereunder with
respect to the period from and after the taking.

 



19

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

(b) If during the Sublease Term, a condemning authority takes only a portion of
the Premises, this Sublease shall terminate as to the portion of the Premises
taken as of the date that the condemning authority takes possession of that
portion. Rent shall be equitably adjusted according to the remaining Premises.
Notwithstanding the foregoing, if thirty percent or more of the Premises is
taken, Subtenant shall have the right to terminate this Sublease and receive a
refund of all amounts paid on account hereunder with respect to the period from
and after the taking.

 

(c) Sublandlord shall be entitled to receive and keep all damages awards or
payments resulting from or paid on account of a taking, subject to the terms of
the Master Lease; provided, however, that Subtenant may make a claim for a
separate award for the value of Subtenant’s moveable trade fixtures and
equipment, for moving costs, and loss of good will and retain the proceeds
thereof. Accordingly, Subtenant waives and assigns to Sublandlord any interest
of Subtenant in any such damages, awards or payments except with respect to
Subtenant’s separate claim.

 

27. Casualty. (a) If during the term of this Sublease, the Premises or the
Property are destroyed or damaged in whole or in part by fire or other casualty,
then either party shall have the option to terminate this Sublease if: (i) less
than twenty-four (24) months remain under the term of the Master Lease, and
(iii) restoration of the Property cannot be completed in less than one hundred
eighty (180) days after the date of the casualty, as reasonably determined by
Sublandlord, upon delivering of written notice to the other party.

 

(b) If this Sublease is not terminated in accordance with this Section following
a casualty or fire, Sublandlord shall restore the damaged portions of the
Premises substantially to the same condition as existed prior to the fire or
casualty with all reasonable diligence and speed. Rent shall be abated on a
reasonable basis, in proportion to the portion of the Premises, if any, which
are rendered untenantable from the date of damage until the completion of
Sublandlord’s repairs, unless Subtenant caused such damage, in which case,
Subtenant shall continue to pay Rent without abatement.

 

28. Assignments, and Subleases. Subtenant shall not assign this Sublease, or
sell, or sublet the Premises, without Sublandlord’s prior written consent. which
consent shall not be unreasonably withheld, conditioned or delayed. This
Sublease shall not be assigned by operation of law. Any consent given by
Sublandlord to any assignment of this Sublease, or Sublease of the Premises or
any part of them, shall not bar Sublandlord from subsequently refusing to
consent to any further assignment or sublease. Any attempt to sell, or sublet
without the consent of Sublandlord shall be deemed as a default by Subtenant,
and entitle Sublandlord to remedies described in Section 24. Notwithstanding the
foregoing, over-the-counter stock market transactions shall not be deemed to be
assignments under this Sublease.

 

29. Access. Subtenant shall allow Sublandlord or Landlord, and their agents,
access at all reasonable times to the Premises upon reasonable prior notice for
the purpose of inspecting or making repairs, additions, or alterations to the
Premises. Subtenant shall

 



20

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

have the right to require a representative of Subtenant to be present during any
access by Sublandlord or Landlord.

 

30. Insolvency or Bankruptcy. If Subtenant becomes insolvent or involuntarily
bankrupt, or it a receiver, assignee, or other liquidating office is appointed
for the business of Subtenant, and Subtenant is otherwise in Default under this
Sublease, then Sublandlord may terminate this Sublease at its option with
notice.

 

31. Quiet Enjoyment. Sublandlord covenants that Subtenant shall, while Subtenant
is not in default of the terms of this Sublease, peaceably and quietly hold and
enjoy the Premises for the Sublease Term, without interference or hindrance from
Sublandlord or person claiming by or through Sublandlord or other third parties.

 

32. Smoking. Smoking is strictly prohibited at all times in the Premises and the
Building.

Subtenant shall be responsible for ensuring that its employees, subcontractors,
agents, officers, contractors, licensees, invitees, and guests, strictly adhere
to this Smoking policy. The term “Smoking” means inhaling, exhaling, breathing,
or carrying any lighted cigar, cigarette, or other tobacco product or similar
lighted product, including any vaping materials, in any manner or in any form.

 

33. Surrender. (a) Except as otherwise provided in Section 11 hereof, upon
expiration of the Sublease Term or earlier termination of this Sublease,
Subtenant shall surrender the Premises without notice and will deliver to
Sublandlord the Premises in its then “as is” condition. Notwithstanding the
foregoing, in the event of a Subtenant Default, Sublandlord may, in its sole
discretion, require Subtenant to remove any permitted alterations or
improvements made to the Premises.

 

 

(b)At least three (3) months prior to the surrender of the Premises, Subtenant
shall deliver to Sublandlord a narrative description of the actions proposed (or
required by any governmental authority) to be taken by Subtenant in order to
surrender the Premises (including any Alterations permitted to remain in the
Premises pursuant to the terms hereof, including, without limitation, Section 11
at the expiration or earlier termination of the Term, consistent with
Subtenant’s obligations under in this Section (the "Surrender Plan").
Subtenant’s Surrender Plan shall state that, (a) (i) all laboratory space,
including floors, walls, ceilings, counters, piping, supply lines, waste lines
and plumbing in or serving the Premises and all exhaust or other ductwork in or
serving the Premises, and (ii) any applicable systems shared by laboratory
space, including without limitation exhaust or other ductwork, in or serving the
Premises have been de-commissioned to the extent required by, and in accordance
with, applicable laws and in accordance with best industry practice; (b) the
interior surfaces of the Premises (including floors, walls, ceilings, and
counters), piping, supply lines, waste lines and plumbing, and all such exhaust
or other ductwork in the Premises, may be reused by a subsequent Subtenant or
disposed of in compliance with applicable laws without: (i) incurring special
costs on account of uncompleted de-commissioning work; (ii) undertaking special
procedures for demolition, disposal, investigation, assessment, cleaning or
removal of such Hazardous Materials related to the former laboratory use areas
of the Premises; or (iii) giving notice in connection with such Hazardous
Materials; and (c) the Premises may be reoccupied

 



21

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

for office or laboratory use, or demolished or renovated without: (i) incurring
special costs on account of uncompleted de-commissioning work; (ii) undertaking
special procedures for disposal, investigation, assessment, cleaning or removal
of Hazardous Materials; or (iii) giving notice in connection with Hazardous
Materials. Further, for purposes of clauses (b) and (c), “special costs” or
“special procedures” shall mean costs or procedures, as the case may be, that
would not be incurred but for the nature of the Hazardous Materials as Hazardous
Materials instead of non-Hazardous Materials. The final report shall also
include reasonable detail concerning the clean-up measures taken, the clean-up
locations, the tests run and the analytic results applicable to the above.

 

(c)Subtenant shall surrender the Leased Premises to Sublandlord free of
Hazardous Materials (subject to the requirements of Sections 6 and 16) brought
upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person claiming by, through or under
Subtenant (collectively, “Subtenant Laboratory Operations”) and released of all
licenses, clearances or other authorization of any kind arising by, through or
under Subtenant and required to enter into and restore the Premises issued by
any governmental authority having jurisdiction over the use, storage, handling,
treatment, generation, release, disposal, removal or remediation of Hazardous
Materials, broom clean, ordinary wear and tear and casualty loss and
condemnation excepted. Subtenant’s Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf

of Subtenant or any party claiming by, through or under with respect to the
Premises, and (ii) all Hazardous Materials used, stored, handled, treated,
generated, released or disposed of from the Premises, and shall be subject to
the review and approval of Sublandlord’s environmental consultant. In connection
with the review and approval of the Surrender Plan, upon the request of
Sublandlord, Subtenant shall deliver to Sublandlord or its consultant such
additional non-proprietary information concerning Subtenant Laboratory
Operations as Sublandlord shall reasonably request. On or before such surrender,
Subtenant shall deliver to Sublandlord evidence that the

approved Surrender Plan shall have been satisfactorily completed and Sublandlord
shall have the right, subject to reimbursement at Subtenant’s expense as set
forth below, to cause Sublandlord’s environmental consultant to inspect the
Premises and perform such additional procedures as may be deemed reasonably
necessary to confirm that the Premises are, as of the effective date of such
surrender or early termination of the

Lease, in compliance with Sections 6 and 16. Subtenant shall reimburse
Sublandlord, within thirty (30) days of demand as additional rent, for the
reasonable out-of-pocket expense incurred by Sublandlord for Sublandlord’s
environmental consultant to review and approve the Surrender Plan and to visit
the Premises and verify satisfactory completion of the same. Sublandlord shall
have the unrestricted right to deliver such Surrender Plan and any report by
Sublandlord’s environmental consultant with respect to the surrender of the
Premises to third parties with a legitimate business reason to

receive the same.

 

34. Master Lease. (a) Sublandlord shall comply with all its obligations under
the Master Lease and keep the Master Lease is full force and effect throughout
the term of this Sublease. Sublandlord represents that attached hereto as
Exhibit “A” is a true and correct copy of the Master Lease and that the Master
Lease is in full force and effect on the date hereof.

 



22

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

Sublandlord shall not enter into any agreement with Landlord for the early
termination of the Master Lease or the surrender of the property leased
thereunder.

 

(b) As a condition to the occurrence of the Sublease Commencement Date,
Sublandlord shall obtain from the Landlord, (i) the written consent (the
“Consent”) of Landlord to the subletting of the Premises to Subtenant for the
uses set forth herein and (ii) an agreement (“Recognition Agreement”)
substantially in the form attached hereto as “Exhibit K” and otherwise
reasonably acceptable to Subtenant whereby Landlord agrees to recognize
Subtenant as a tenant of the Property and this Sublease in the event of a
termination of the Master Lease. Sublandlord shall submit a written request to
Landlord for the Recognition Agreement together with the request for the
Consent.   In the event that Subtenant waives the delivery of the Recognition
Agreement as a condition to the occurrence of the Sublease Commencement Date,
Sublandlord shall use commercially reasonable and diligent efforts to obtain the
Recognition Agreement following the Sublease Commencement Date.

 

(c) If Subtenant waives Sublandlord’s obligation to deliver the Recognition
Agreement and the Master Lease is terminated for any reason, this Sublease, if
not sooner terminated hereunder, will automatically terminate on the effective
date of termination of the Master Lease, and Sublandlord will not be liable to
Subtenant of any other person for loss, damage or expense resulting therefrom
unless such termination was due to a default by Sublandlord under the Master
Lease; provided, however, if the Master Lease gives Sublandlord any right to
terminate the Master Lease in the event of the partial or total damage,
destruction, or condemnation, then the exercise of such right by Sublandlord
will not constitute a default or breach by Sublandlord under this Sublease. If
such termination will be due solely to the fault of Subtenant, Sublandlord will
be entitled to recover from Subtenant and Subtenant will pay, in addition to all
other sums to which Sublandlord may be entitled, all damages, losses, costs and
expenses (including reasonable attorneys’ fees) suffered or incurred by
Sublandlord as a result of such termination.

 

35. Waiver of One Breach Not Waiver of Others. Waiver of one breach of a term,
condition, or covenant of this Sublease by either party to this Sublease shall
be limited to the particular instance and shall not be construed as a waiver of
past or future breaches of this Sublease or other terms, conditions, or
covenants.

 

36. Force Majeure. In the event Sublandlord or Subtenant is delayed, hindered or
prevented from performing any act or thing required hereunder by reason of
strikes, lockouts, labor troubles, casualties, governmental laws or regulations,
riots, insurrection, war, acts of God, or other causes beyond the reasonable
control of Sublandlord or Subtenant, neither party shall be liable for the
delay, and the period for the performance by either party shall be extended for
a period equivalent to the period of such delay. The foregoing shall be
inapplicable to the payment of Rent by Subtenant.

 

37. Notices. The parties can be notified by certified or registered mail or
overnight delivery service with verification of delivery as follows:






23

 

 



--------------------------------------------------------------------------------



 

 

Sublandlord:State Farm Mutual Automobile Insurance Company

One State Farm Plaza, C-4



 

 

Bloomington, IL 61704



Attn: Lease Administration

 

Subtenant:     Molecular Templates, Inc.

 

Prior to the Subtenant’s occupancy of the Premises:

 

9301 Amberglen Blvd., Suite 100

Austin, TX 78729

Attention: Jack Higgins

 

With a copy to:

 

Molecular Templates, Inc. Harborside 5

185 Hudson Street, Suite 1510

Jersey City, NJ 07311

Attention: General Counsel

 

 

Following Subtenant’s occupancy of the Premises: To Subtenant at the Premises

Attention: Jack Higgins

 

With a copy to:

 

Molecular Templates, Inc. Harborside 5

185 Hudson Street, Suite 1510

Jersey City, NJ 07311

Attention: General Counsel

 

 

All notices shall be deemed delivered one (1) business day following deposit of
the same with a recognized overnight courier service and three (3) business days
after being deposited with the United States postal service, postage prepaid, if
delivered by registered or certified mail

 

38. End of Term. Subtenant shall not remain in possession of the Premises upon
the expiration of the Sublease Term.

 

39. Governing Law. This Sublease shall be governed by and construed in
accordance with the laws of the State wherein the Premises, is located.

 

40. No Joint Venture. Nothing contained herein nor the acts of the parties shall
be deemed or construed to create the relationship of principal and agent,
partnership, joint venture, or similar relationship or arrangement, it being
understood that the relationship between the parties is solely that of
Sublandlord and Subtenant.

 



24

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

 

41. OFAC Certification/Anti-Money Laundering Laws. (a) Each party certifies that
(i) it is not acting directly or indirectly for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department, through its Office of Foreign Assets Control ("OFAC") or
otherwise, as a terrorist, "Specially Designated Nation," "Blocked Person," or
other banned or blocked person, entity, nation, or transaction pursuant to any
law, order, rule or regulation that is enforced or administered by OFAC or
another department of the United States government, and (ii) it is not engaged
in this transaction (directly or indirectly) on behalf of, or instigating or
facilitating this transaction (directly or indirectly) on behalf of, any such
person, group, entity or nation. Sublandlord and Subtenant each shall indemnify,
defend, and hold harmless the other party from and against any claims, damages,
losses, risks, liabilities, and expenses (including reasonable attorneys' fees
and costs) arising from or related to any breach of the foregoing certification.

 

(b) Subtenant shall from time to time, upon not less than twenty (20) business
days’ prior written request by Sublandlord, provide such information as is
necessary or appropriate to comply with the anti-money laundering laws of any
applicable jurisdiction, or to respond to requests for information concerning
the identity of Subtenant, any person controlling or controlled by subtenant, or
any person having a beneficial interest (either directly or indirectly) in
Subtenant, from any governmental authority, self-regulatory organization or
financial institution in connection with Sublandlord.

 

 

 

42. Broker.

Sublandlord warrants and represents that Core Group (“Broker”) is the sole
exclusive agent representing the Subtenant in the negotiation of this sublease.
Sublandlord will pay a market commission equal to four percent (4%) of the gross
value of the sublease per a separate agreement. Sublandlord hereby indemnifies
and holds Subtenant harmless with respect to the commission due Broker or any
claim for a commission payable with respect to this Sublease made by any other
third party.

 

 

43. Headings. The titles and headings of this Sublease are for convenience of
reference only and shall not in any way be deemed a part of this Sublease for
the purpose of construing or interpreting the meaning thereof, or for any other
purpose.

 

44. Counterparts. This Sublease may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one
instrument. The parties intend that electronic signatures constitute original
signatures and a “.pdf” file of this sublease containing the signatures
(original or electronic) of all parties is binding on the parties.

 

45. Entire Agreement. This Sublease contains the entire agreement and
understanding between Sublandlord and Subtenant relating to the subleasing of
the Premises and obligations of Sublandlord and Subtenant. This Sublease
supersedes any and all prior or contemporaneous agreements and understandings
between Sublandlord and Subtenant, and shall not be modified or amended unless
both Sublandlord and Subtenant agree in writing. Sublandlord and Subtenant
specifically agree that this instrument be interpreted as a sublease rather than
an assignment.

 



25

 

 



--------------------------------------------------------------------------------





 

 

 



 

 

 

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 



26

 

 



--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

 

 

SUBLANDLORD: State Farm Mutual Automobile Insurance Company

 

 

 

 

BY:

 

TITLE:



Michael Buelow

 

Assistant Vice President

DATE: 1/23/2019

 

 

 

SUBTEANT: MOLECULAR TEMPLATES, INC. BY:/s/ Jason Kim



 

 

TITLE:

President & COO





 

 

 

DATE: 1/11/2019



 

BY:/s/ Adam Cutler



 

 

TITLE:

Chief Financial Officer





 

 

 

DATE: 1/11/2019



 



 



27

 

 



--------------------------------------------------------------------------------



 

 

 

 

 

 

 

EXHIBIT A

 

[COPY OF MASTER LEASE  Omitted pursuant to Regulation S-K, Item 601(a)(5)]

 



28

 

 



--------------------------------------------------------------------------------



 

 



 

 

 

 

 

 

EXHIBIT B [FLOOR PLAN]

 

 

See Attached

 



30

 

 



--------------------------------------------------------------------------------



 

 





 

 

[goh12yfvfug0000001.jpg][goh12yfvfug0000002.jpg][goh12yfvfug0000003.jpg][goh12yfvfug0000004.jpg][goh12yfvfug0000005.jpg][goh12yfvfug0000006.jpg][goh12yfvfug0000007.jpg]EXHIBIT
B



 

FLOOR PLAN

 

 

--------------------------------------------------------------------------------



 

 



 

 



 

 



 

 

EXHIBIT C

 

[LIST OF FF&E TO BE DELIVERED WITH THE PREMISES]

 

 

--------------------------------------------------------------------------------



 

 



 

 

 

 

 



 

 

EXHIBIT C FF&E



 

 

Furniture and Fixtures which currently reside in and that Molecular Templates
requests to remain within the Leased Premises:

 

 

1.

All Moveable Office wall partitions which currently create the Cubicles shown
below (note, the ones to be removed have been covered (blue), this will retain
three of the cubicles rows).

 

 

2.

(6) Add Cubicles in the open area that was previously SF Legal support (upper
left in drawing below)

 

 

3.

(53) Modesty Tables

 

4.

All Conference Tables and credenzas that are currently in conference rooms and
add conference table(s) and credenza to large conference room by main entryway
(akin to how it has been set

 

 

i.

up in the past)

 

 

5.

(10) Teak Top Conference Tables

 

6.

(113) Leap Chairs (93 in office area, 22 in lab area)

 

7.

(50) Side Chairs

 

8.

(96) Conference Room Chairs

 

9.

(23) P Shape or U Shape Desks

 

10.

(52) Office Trash Cans

 

11.

(72) Cubicle Trash Cans

 

12.

(30) 2-3 Draw file cabinets (22 for lab area and 8 for office area modesty table
desk setups)

 

13.

(68) 2-3 Draw file cabinets for cubicles (48 for center area desk configured
cubicles, 20 for cubicles in SF Legal office area)

 

 

14.

(28) Book case or book shelves for offices

 

15.

(16) 4-5 Draw Vertical File Cabinet (8 in office area, 8 in legal area)

 

16.

(6) Tall storage cabinets

 

 

--------------------------------------------------------------------------------



 

 



 

 



 

 



 

 

EXHIBIT D [DEMISING WORK ESTIMATE]

 

 

--------------------------------------------------------------------------------



 

 



 

 



 

 

EXHIBIT D DEMISING WORK



 

STATE FARM INSURANCE DEMISING WALL SPECIFICATIONS

 

 

➢

All equipment and finishes to be new; any existing equipment and finishes to be
reused must be in like- new working condition.

 

 

➢

Below are typical State Farm Design Guidelines. State Farm will need to approve
final finish selections.

 

 

➢

New work shall meet or exceed all national, state, and local codes.

 

 

GENERAL

 

1.

Demising walls: Walls between tenants to be floor to deck per code compliance
and minimal 1 hour rated walls; typical drywall thickness 5/8” or ½” min., with
Sound Batt Insulation floor to deck.

 

 

2.

Interior Wall Finish: All walls (including existing walls) to be finished to
match adjacent surfaces.

 

 

3.

Interior Doors: Size to be a minimum of 3’ x 7’ x 1-3/8” wood solid core
installed in steel jambs with keyed Lockset or Latchsets and door stop; keying
to be specified by State Farm. All doors within area of the demising wall must
be new.

 

 

4.

Door Hardware: Hardware is typically provided by Contractor in compliance with
building standards.

 

 

i.

Security Hardware, and general Hardware, hinge finish, door stop, closer, etc.
to match; to be reviewed for security type to be specified by State Farm.

 

 

5.

Ceiling: 2’ x 2’ lay-in grid system; beveled edge tile; NRC of .90 for
fiberglass; NRC of .75 for mineral tiles

 

 

6.

Signage: At suite entry, elevator, building lobby as needed.

 

 

7.

Exit Signs/Emergency Lighting/ Fire Sprinklers/Smoke Detectors, adjusted as
required per code.

 

 

8.

Demising Partitions: Must be built from floor to deck, per code.

 

 

9.

Access and Security System: Rough-in (same as “Empty Conduit”) for electric
strikes, key readers, key pads, door contacts, intercom, key switch, panic
button, etc.; include door closer and stockroom function lockset; prep door
frame and provide VonDuprin 5100 electric strike

 

 

ii.

(fail “secure”); make final rigid electrical connection (dedicated circuit) to
system equipment; design and systems provided and installed by State Farm.

 

 

10.

Mechanical: All full-height walls to deck shall have a transfer air duct
installed to provide a path for return air back to the AHU as required depending
on location. “Z” type configuration is preferred.

 

 

11.

Life Safety: New exit signs installed at doors in demising wall as required by
state and local code requirements. Fire Alarm strobes / horns adjusted at
demising partitions as required by state and

 

 

iii.

local code.

 

 

12.

Lighting: Switching to be adjusted as required depending on affected lights
around Demising partitions.

 

 

13.

Fire Sprinklers (if required): Adjust as needed; to be centered in ceiling tile.

 

 

INTERIOR FINISHES GENERAL GUIDELINES:

 

 

1.

All interior finish selections to be reviewed and approved by State Farm
Corporate Interior Design



35 of 2

 

 



--------------------------------------------------------------------------------



 

 



 

2.

Flooring, Carpet:

 

o

Location: As required for replacement where demising wall is constructed.
Product to match existing adjacent carpet tile in type, color, and pattern.
State Farm to approve selection.

 

 

 

3.

Rubber Cove Base:

 

o

Color to match existing adjacent cove base

 

o

Manufacturers:

 

▪

Johnsonite Traditional 4”, Mannington Premium Edge 4”, Roppe Pinnacle 4”

 

 

4.

Paint:

 

o

Walls to receive primer and two coats of low VOC – eggshell finish

 

o

Colors: To match existing adjacent wall surfaces. State Farm to approve
selection.

 

o

Interior door frames (if applicable) – Low VOC – Satin finish

 

o

Manufacturers:

 

▪

Sherwin Williams, Benjamin Moore, PPG

 



36 of 2

 

 



--------------------------------------------------------------------------------



 

 



 

 

 

 

EXHIBIT E

 

 

 

[SITE PLAN IDENTIFYING LOCATION FOR GENERATOR] See attached

 



33

 

 



--------------------------------------------------------------------------------

 



DocuSign Envelope ID: 23C10165-D5FC-4EAE-AA63-952EB8BF5107

 

[goh12yfvfug0000008.jpg][goh12yfvfug0000009.jpg][goh12yfvfug0000010.jpg][goh12yfvfug0000011.jpg][goh12yfvfug0000012.jpg]EXHIBIT
E - GENERATOR LOCATION





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 





 

 

 



 

 

 

EXHIBIT F INTENTIONALLY OMITTED

 

 

--------------------------------------------------------------------------------



 

 





 

 

 



 

 

 

EXHIBIT G [SUBTENANT’S WORK]

 

 

--------------------------------------------------------------------------------



 

 



[goh12yfvfug0000013.jpg]



36

 

 



--------------------------------------------------------------------------------



 

 





 

 

 



 

 

 

 

 

 

EXHIBIT H

 

 

 

[PLAN IDENTIFYING LOCATION OF RESERVED PARKING SPACES]

 

See Attached

 



37

 

 



--------------------------------------------------------------------------------



XHIBIT H

 

 

 





E

 

 

 

[goh12yfvfug0000014.jpg][goh12yfvfug0000015.jpg][goh12yfvfug0000016.jpg][goh12yfvfug0000017.jpg][goh12yfvfug0000018.jpg][goh12yfvfug0000019.jpg][goh12yfvfug0000020.jpg]



PARKING

 

 

--------------------------------------------------------------------------------



 

 



 

 



 

 



 

 

 

 

 

EXHIBIT I

 

[PLAN IDENTIFYING MONUMENT SIGN]

 

 

--------------------------------------------------------------------------------



 

 





 

 

[goh12yfvfug0000021.jpg]



 

EXHIBIT I

PLAN IDENTIFYING MONUMENT SIGN

 

 

--------------------------------------------------------------------------------



 

 





 

 

 



 

 

 

EXHIBIT J [Temporary Space Floor Plan]

 

 

--------------------------------------------------------------------------------



 

 





 

 

EXHIBIT J



 

TEMPORARY SPACE FLOOR PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[goh12yfvfug0000022.jpg]

 

 

--------------------------------------------------------------------------------



 

 

 

EXHIBIT K

 

 

 

[FORM OF RECOGNITION AGREEMENT Omitted pursuant to Regulation S-K,
Item 601(a)(5)

 